DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #15/841,014, filed on 09/01/2020, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-3 and 6-22 are now pending and have been examined.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 1 claims a method, or process, which is a statutory category for patentability, and is therefore eligible subject matter.  Claim 10 claims a system, or apparatus, comprising at least a processor and memory.  An apparatus falls 
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to a mental process, in this case generating a graph with nodes and edges that represent common endorsement targets, the edges weighted according to the number of common targets, identifying edges that have weights above a threshold, identifying the nodes connected to those edges, and taking an action regarding the identification.   Such a set of steps could easily be performed mentally by a human operator or with a pen and paper and access to the endorsement target data for each node.  Further, the limitations added by amendment of a plurality of actions that could be taken and a threshold criterion does not change the nature of the analysis, as a human operator with knowledge of the threshold levels and corresponding actions could still perform the analysis mentally and still decide an action even if it were among multiple actions and thresholds.  Therefore, it is determined that the claims are directed to an abstract idea.
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use any kind of technology to perform a practical application.  While the identification of a common number of endorsement targets between nodes above a threshold does indicate that those nodes could be being paid to submit false reviews, and that is useful to an entity hoping to identify those nodes to avoid that being done, the steps are all done by implementing the abstract idea, and simply outputting the result is considered conventional transmittal of data and TLI Communications, OIP Techs, and buySAFE v Google), especially since there is no technical aspect of the invention that is implemented to practically apply the abstract idea.  Even if it was assumed that a generic computer would perform the steps, the use of the computer would be considered to be used merely as a tool to implement the abstract idea.  Further, the action “is to be taken,” no action is actually taken, so the final active step of the invention is an “identification” step, and even if an action were taken, the applicant’s specification includes these actions to be such as deleting an account or removing an endorsement, which again at best would simply be automation of the abstract idea using a computer to manually remove the endorsement data or delete an account, although as stated prior a computer is not even recited.
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claims include “outputting the nodes connected to the identified edges.”  The step is considered “receiving and/or transmission of data” (see MPEP 2106.05 (d) (ii), and is therefore considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google, and not significantly more.  
When considered as an ordered combination, 
When considering the dependent claims, 
Therefore, claims 1-3 and 6-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang, Xu et al. “Uncovering Collusive Spammers in Chinese Review Websites.” School of Computer Engineering, Nanyang Technological University, CIKM, 2013 (hereby “Xu”) in view of Vander Mey, et al. Patent No. 7,519,562 B1 and in further view of Sherman, et al., Pre-Grant Publication No. 2015/0088897 A1.
Regarding Claims 1, 9, 10, 16, and 22, Xu 
responsive to receiving an endorsement from a first user, updating…a graph comprising nodes and edges, wherein a first node of the graph corresponds to the first user (see Column 2 ,lines 1-35 on page 984, 4.2.2 on page 985, and Figure 10 and 5.2 on page 987)
identifying…a second node of the graph that corresponds to a second user, wherein the first node and the second node are connected by a first edge that represents endorsement targets shared by the first node and the second node, and wherein the first edge is associated with a weight based on the endorsement targets shared by the first node and the second nodes (see at least Figure 5 on page 983, 4.1 on page 983, and Column 2, lines 1-35 on page 984; see also for weights between two edges of the two nodes/endorsers Column 2 ,lines 1-35 on page 984, 4.2.2 on page 985, and Figure 10 and 5.2 on page 987, and the weights are for shared endorsements meeting at least one criterion in at least see Column 2 ,lines 1-35 on page 984, 4.2.2 on page 985, and Figure 10 and 5.2 on page 987 in which the shared endorsements include a criterion of being for the same product and in the same time period)
Xu, however, does not appear to specify:
responsive to determining the weight for the first edge meets at least one criterion, identifying…a particular action of one or more actions associated with the at least one criterion, wherein the particular criterion is to be taken with respect to at least one of the first user, the second user, or the endorsement of the first user, and wherein the particular action is identified based on the weight for the first edge and the at least one criterion
Vander Mey teaches:
responsive to determining the weight for the first edge meets at least one criterion, identifying…a particular action of one or more actions associated with the at least one criterion, wherein the particular criterion is to be taken with respect to at least one of the first user, the second user, or the endorsement of the first user, and wherein the particular action is identified based on the weight for the first edge and the at least one criterion (see Figures 7, 11, 12, and 15 and Column 10, lines 43-54, Column 18, line1-Column 20, line 8 and Column 21, lines 15-27 in which a blocking or other action is taken against an endorser based on the determination that their endorsements are fraudulent or biased)
It would be obvious to one of ordinary skill in the art to combine Vander Mey with Xu because Xu already teaches identification of weights of edges between nodes for common endorsements of products in order to identify fake or paid reviews and uses the weights to score the edges, but does not use the weights to decide whether to take an action, and taking an action as a result of the weighted calculations would allow for the endorsement or reviewer to not affect future purchases or be able to continue the fraudulent acts.  
Xu and Vander Mey, however, does not appear to specify:
a threshold criterion
an action of a plurality of actions that is associated with at least one threshold criterion
Sherman teaches:
a threshold criterion and an action of a plurality of actions that is associated with at least one threshold criterion (see [0018], [0025]-[0026], [0032], and [0043]-[0044] in which a report weight for content is above or below a threshold, and based on the various statuses of the weighting different actions are taken, such as removal of the content; also there are different threshold levels for different types of content) 
It would be obvious to one of ordinary skill in the art to combine Sherman with Xu and Vander Mey because Xu already teaches identification of weights of edges between nodes for common endorsements of products in order to identify fake or paid Sherman already teaches taking an action as a result of the weighted calculations, and using thresholds would allow for an entity to set a specific level to control actions so that the threshold allows them to set a level beyond which an action can be taken.  

**The Examiner notes that the above rejection is determined to read on claims 9 and 22 as well because those claims repeat the same steps as the independent claims, but only add a third node for which the same process is repeated in the same way regardless of how many edges are being analyzed between whatever number of nodes.**

Regarding Claims 2, 11, and 17, the combination of Xu, Vander Mey, and Sherman teaches:
the method of claim 1…
Vander Mey further teaches:
determining the weight exceeds at least one threshold weight value associated with a particular action (see Figure 7, Column 7, line 21-Column 8, line 16, and Column 10, lines 43-61)
It would be obvious to one of ordinary skill in the art to combine Vander Mey with Xu because Xu already teaches identifying weights of edges between nodes to identify common reviews of products, but does not use a threshold weight to take any action, and doing so would allow for actions to be taken only with a reasonable measured assurance of possible fraud such as a threshold waiting.  


Regarding Claims 3, 12, and 18, the combination of Xu, Vander Mey, and Sherman teaches:
the method of claim 1…
Vander Meyer further teaches:
taking the particular action with respect to at least one of the first user, the second user, or the endorsement comprises removing the endorsement from the first user or the second user, deactivating an account of the first user or the second user, or deleting an account (see Figures 7, 11, 12, and 15 and Column 10, lines 43-54, Column 18, line1-Column 20, line 8 and Column 21, lines 15-27)
It would be obvious to one of ordinary skill in the art to combine Vander Mey with Xu because Xu already teaches identifying weights of edges between nodes to identify common reviews of products, but does not take actions on the abusive endorsers, and taking an action as a result of the weighted calculations would allow for the endorsement or reviewer to not affect future purchases or be able to continue the fraudulent acts.  


Regarding Claims 6, 13, and 19, the combination of Xu, Vander Mey, and Sherman teaches:
the method of claim 1…
Xu further teaches:
wherein the endorsement include likes, comments, recommendations, suggestions, star ratings, and votes (see page 980 #2.1, which teaches reviews, which are a type of comment or recommendation) 

Regarding Claims 7, 14, and 20, the combination of Xu, Vander Mey, and Sherman teaches:
the method of claim 1…
Vander Mey further teaches:
taking multiple actions with respect to at least one of a first user, the second user, or the endorsement of the first user (see Figures 7, 11, 12, and 15 and Column 10, lines 43-54, Column 18, line1-Column 20, line 8 and Column 21, lines 15-27 in which a blocking or other action is taken against an endorser based on the determination that their endorsements are fraudulent or biased)
It would be obvious to one of ordinary skill in the art to combine Vander Mey with Xu because Xu already teaches identifying weights of edges between nodes to identify common reviews of products, but does not take actions on the abusive endorsers, and taking an action as a result of the weighted calculations would allow for the endorsement or reviewer to not affect future purchases or be able to continue the fraudulent acts.  
Sherman further teaches:
threshold criteria (see least [0018] and [0025]-[0026])
Xu, Vander Mey, and Sherman, however, does not appear to specify:
responsive to determining that the weight for the first edge meets a plurality of criterion
Xu does however teach a plurality of criterion for weights of edges between nodes (see Figure 10 and 5.2 on page 987 in which the shared endorsements include a criterion of being for the same product and in the same time period) and Vander Mey does teach taking a plurality of actions for a particular criterion being met (see Figures 7, 11, 12, and 15 and Column 10, lines 43-54, Column 18, line1-Column 20, line 8 and Column 21, lines 15-27 in which a blocking or other action is taken against an endorser based on the Sherman teaches one criterion being met, and various actions taken if different criterion are met.
Therefore, it would be obvious to one of ordinary skill in the art to combine  responsive to determining that the weight for the first edge meets a plurality of threshold criteria with Xu, Vander Mey, and Sherman with because Xu already teaches identifying weights of edges between nodes to identify common reviews of products that might be endorsement abuse, but does not take actions on the abusive endorsers, and Vander Mey takes a plurality of actions against abusers, and Sherman already teaches determining that a weight meets a criterion, and determining that a weight meets a plurality of criteria would allow for the concerned parties to stipulate a plurality of necessary criteria that could be taken at the same time and would allow for multiple actions to be taken as the weights become greater in value.  

Claims 8, 15, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang, Xu et al. “Uncovering Collusive Spammers in Chinese Review Websites.” School of Computer Engineering, Nanyang Technological University, CIKM, 2013 (hereby “Xu”) in view of Vander Mey, et al. Patent No. 7,519,562 B1 and in further view of Sherman, et al., Pre-Grant Publication No. 2015/0088897 A1 and in further view of Mukherjee, Arjun, et al. “Spotting Fake Reviewer Groups in Consumer Reviews.” International World Wide Web Conference, www 2012, Lyon, France, 2012 (hereby referred to as “Mukherjee”).

Regarding Claims 8, 15, and 21, the combination of Xu, Vander Mey, and Sherman teaches:
the method of claim 1…
Vander Mey further 
responsive to determining at least one of the first user or the second user is not a valid endorser, taking the particular action with respect to the user (see Figures 7, 11, 12, and 15 and Column 10, lines 43-54, Column 18, line1-Column 20, line 8 and Column 21, lines 15-27 in which a blocking or other action is taken against an endorser based on the determination that their endorsements are fraudulent or biased)
Xu , Vander Mey, and Sherman, however, does not appear to specify:
obtaining additional confirmation of whether at least one of the first user or the second user is a valid endorser, and responsive to determining at least one of the first user or the second user is not a valid endorser, taking the particular action with respect to the user
Mukherjee teaches:
obtaining additional confirmation of whether at least one of the first user or the second user is a valid endorser, and responsive to determining at least one of the first user or the second user is not a valid endorser, taking the particular action with respect to the user (see page 193 Column 1, pages 193-194, #5.1, and page 195 #’s 6.1 and 6.2) 
It would be obvious to one of ordinary skill in the art to combine Mukherjee with Xu,  Vander Mey, and Sherman because Vander Mey already teaches identifying weights of edges between nodes to identify common review targets and results, but does not specifically use a graph with nodes and weighted edges, and doing so would present an organized and efficient way to identify the relationships between users based on their data and the edges would allow for an efficient way to wait the data.   



Response to Arguments
Regarding the rejections under 35 USC § 101 
The rejection has been updated to address the claims as amended, and since the applicant has put no arguments forward addressing the 101 rejection, the updated rejection above is considered sufficient to address the claims as amended.  The rejection has been sustained.



 
Regarding the rejections under 35 USC § 103 
The arguments have been considered in light of the applicant’s amendments but are MOOT in light of the new ground of rejection necessitated by the amendments.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Faulk, Patent No. 8,838,719- teaches a review being deleted once a threshold level of peers reject the review.
Young, Pre-Grant Publication No. 2012/0284340 A1- teaches at least at [0030] that if a link weight in a social graph is below a threshold level it is deleted from the graph.
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 
/LUIS A BROWN/Primary Examiner, Art Unit 3682